Title: From James Madison to Thomas Jefferson, 12 April 1825
From: Madison, James
To: Jefferson, Thomas


        
          Dear Sir
          Montpellier Apl. 12. 1825
        
        The letter for Judge Barbour inclosed in your last to me, did not reach him, till his return on saturday evening from his visit to Culpeper. Yesterday he called on me, on his way to his Court in this County. I found that he adhered to his purpose last communicated, and that such would be his answer to you. There can be no chance therefore of obtaining him for the University, unless the vacancy should be very inconveniently prolonged, and his mind should, in the mean time, undergo an improbable change. For the present, our situation is distressing. Do you know any thing of Judge Dade? It is said that he is not a little distinguished among his brethren of the Superior Courts, not only for Law, but other intellectual acquirements. He was a Commissioner with us at Rockfish Gap, when the site of the Central College was fixed. The outside of his character at least appeared to advantage. I am told that he lost somewhat of his popularity with the Assembly some years ago, by some unreasonable item in his acct. with the public; but without more knowledge of the case than I have, no judgment can be formed of it. Mr. Cabell is probably acquainted with that & every thing else necessary to an appreciation of both the Judge & the man. Affecy. yours
        
          James Madison
        
      